UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-6858


SYLVESTER E. HARDING, III,

                       Petitioner – Appellant,

          v.

 SANDRA THOMAS,

                       Respondent – Appellee,

          and

UNNAMED RESPONDENT,

                       Respondent.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:12-hc-02072-FL)


Submitted:   August 21, 2014                 Decided:   August 26, 2014


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sylvester E. Harding, III, Appellant Pro Se. Clarence Joe
DelForge, III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Sylvester   E.   Harding,    III,   seeks    to   appeal     the

district court’s order denying relief on his 28 U.S.C. § 2254

(2012) petition.        We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

               Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                  “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”       Bowles v. Russell, 551 U.S. 205, 214 (2007).

               The district court’s order was entered on the docket

on March 20, 2014.         The notice of appeal was filed on May 30,

2014. * Because Harding failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.        We dispense with oral argument because the

facts    and    legal   contentions   are   adequately     presented   in   the




     *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                       2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                   DISMISSED




                                    3